DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claims 1, 16, 18 is vague and indefinite because the phrase “comprising: a dianhydride and a diamine” appears to require the presence of monomeric dianhydride and monomeric diamine in the polyimide film.  Since the polyimide of the film is actually a reaction product of one or more dianhydride(s) and one or more diamine(s), a more accurate phrasing would be a “polyimide film comprising a polyimide derived from a dianhydride and a diamine….”  
 	Claim 9 is vague and indefinite because “isophoronediamine” and  “bicyclo[2.2.2]octane-1,4 diamine” are alicyclic diamines, and are also listed in the alicyclic diamine Markush group in claim 10.
	Claim 10 is vague and indefinite because a comma appears to be missing after “cis-1,3-diaminocyclobutane”
 	Claim 16-19 is vague and indefinite because it is unclear what constitutes a “substantially” imidized solution (e.g., greater than 85%? greater than 90%? greater than 95%?).
 	Claim 2-8, 11-15, 20 is dependent on one or more of the above claims and therefore incorporate the above-described indefinite subject matter.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-8, 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	HE ET AL (US 2020/0095388),
 	in view of JO ET AL (US 2017/0190880).
	HE ET AL ‘388 discloses a transparent polyimide film having a tensile modulus of elasticity greater than 5.4 GPa and a chromaticity b* less than 2, wherein the polyimide is derived from:
• a dianhydride component comprising one or more of:

• alicyclic dianhydride (e.g., but not limited to: cyclobutanetetracarboxylic dianhydride (CBDA); 1,2,4,5-cyclohexanetetracarboxylic dianhydride (HPMDA); hexahydro-4, 8-ethano-1H,3H-benzo [1,2-c:4,5-c′] difuran-1,3,5,7-tetrone (BODA); etc.);

• aromatic dianhydride (e.g., but not limited to: 3,3′,4,4′-benzophenonetetracarboxylic dianhydride (BTDA); 3,3′,4,4′-biphenyltetracarboxylic dianhydride (BPDA); 4,4-hexafluoroisopropylidene)diphthalic anhydride (6FDA), 3,3,4,4-diphenylsulfonetetracarboxylic dianhydride (DSDA); etc.);

• a diamine component comprising one or more of:

• fluorinated diamine (e.g., but not limited to: 2,2′-bis(trifluoromethyl)benzidine (TFMB); etc.);

• alicyclic diamine (e.g., but not limited to: 1,4-cyclohexanediamine (CHDA); etc.);

The dianhydride component and diamine component are reacted to form a polyamic acid, which subsequently cyclized to form a polyimide polymer.  The films are formed by casting and have a typical thickness of 10-100 microns.  The films are useful in electronic devices (e.g., components for electronic displays, etc.) (entire document, e.g., paragraph 0003-0004, 0007, 0014-0017, 0022-0024, etc.)  However, the reference does not specifically discuss yellowness index values.
 	JO ET AL ‘880 discloses that it is well known in the art to incorporate small amounts of blue and/or violet pigments into polyimide films in order to improve the yellow index (e.g., 2.8 or lower) and/or lower chromaticity b* values (e.g., 1.7 or lower) and/or raise brightness L values (e.g., 94.6 or higher) without negatively affecting the other properties of the polyimide film (e.g., tensile modulus, optical properties, etc., -- for example, haze values of 1.1% or less, etc.) when used as components in electronic displays (e.g., window films, etc.). (paragraph 0005, 0087-0091, 0093-0096, 0146, etc.; Table 1-2, etc.)
 	Regarding claims 1, 5-8, 10-12, 14-15, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate effective amounts of known blue or violet pigments as suggested by JO ET AL ‘880 in the polyimide films of HE ET AL ‘388 in order to improve the yellowness index values without negatively affecting the mechanical properties (e.g., tensile modulus, etc.) of the polyimide films.
 	Regarding claim 13, one of ordinary skill in the art would minimize the use of haze-increasing components (e.g., micron-scale fillers, etc.) in the polyimide films of HE ET AL ‘388 in order to provide high transparency, low haze optical-grade films suitable for use as light-transmitting components in electronic displays.

Claims 2-4, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	HE ET AL (US 2020/0095388), in view of JO ET AL (US 2017/0190880),
 		as applied to claim 1 above, 
 	and further in view of KR 2011-0035057 (PARK-KR ‘057) (relying on PARK ET AL (US 2011/0082276) as English translation,
	and further in view of MIYAO ET AL (US 2013/0037786).
 	PARK-KR ‘057 discloses that it is well known in the art to form polyimide films by various methods, such as:
• reacting a diamine and an dianhydride in a polymerization solvent (corresponding to the recited “first solvent”) form a polyamic acid solution;

• imidizing the polyamic acid solution to form a first polyimide solution (corresponding to the recited “substantially imidized solution”);

• precipitating the polyimide resin with a second solvent (corresponding to the recited “antisolvent”);

• filtering and drying the precipitated polyimide resin;

• dissolving the dried polyimide resin in a second solvent to form a second polyimide solution, wherein the second solvent can be (but is not required to be) the same as the polymerization solvent;

• casting the second polyimide solution to form a film.

The reference further discloses that other conventional commonly-known methods of forming polyimide films can also be used.  The reference further discloses that it is well known in the art to incorporate fillers (e.g., silica, titanium oxides, alumina, etc.) having average particle sizes as low as 1 nm into polyimide films in order to improve various properties (e.g., slippability, thermal conductivity, electrical conductivity, corona resistance, etc.) (PARK ET AL ‘276, paragraph 0027-0032, 0035-0040, 0042, 0045-0050, 0054, 0056-0057, etc. -- NOTE: although PARK ET AL ‘276 contains multiple recitations of “polyamide”, this appears to be an obvious typographical and/or translation error because PARK-KR ‘057 only mentions polyimide resins and does not mention polyamide resins) (see corresponding portions of PARK-KR ‘057)
 	MIYAO ET AL ‘786 discloses that it is desirable to utilize particles with average particle sizes of less than 100 nm in polyimide films in order to reduce light scattering and maintain high transparency. (paragraph 0054-0057, etc.)
	Regarding claims 2-4, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate effective amounts of known submicron fillers as suggested in PARK-KR ‘057 and MIYAO ET AL ‘786 in the polyimide films of HE ET AL ‘388 in order to improve or modify various performance properties (e.g., anti-blocking properties, thermal conductivity, refractive index, etc.) for specific applications.
 	Regarding claims 18, 20, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a known polyimide film-forming method utilizing precipitation, separation, and re-dissolving steps as suggested in PARK-KR ‘057 to form the polyimide films of HE ET AL ‘388 in order to facilitate the formulation of polyimide solutions with different solvent systems and/or to facilitate post-polymerization processing (e.g., the incorporation of various performance-enhancing additives, etc.).
 	Regarding claim 16, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to omit the precipitation, separation, and re-dissolving steps in the polyimide film-forming method suggested by PARK-KR ‘057 and directly cast the first polyimide solution (corresponding to the recited “substantially imidized solution”) into a film in order to reduce the number of manufacturing steps, particularly when the polymerization solvent and the casting solvent are the same.  The omission of an element and its function is obvious if the function(s) attributed to the additional precipitation, separation, and re-dissolving steps are not desired or required -- see MPEP 2144.04 (II)(A) -- for example, when a change in solvent systems and/or concentrations is not desired, and/or when blending or mixing with additional materials is not required.
 	Regarding claim 17, 19, one of ordinary skill in the art would have used conventional solution processing steps such as filtering the polyimide solutions used to form the polyimide films of HE ET AL ‘388 to remove insoluble components in the polyimide solutions prior to casting in order to minimize the probability of film defects in the cast polyimide film.

Claims 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	HE ET AL (US 2020/0095388), in view of JO ET AL (US 2017/0190880),
 		as applied to claim 1 above, 
 	and further in view of KR 2011-0035057 (PARK-KR ‘057) (relying on PARK ET AL (US 2011/0082276) as English translation, and further in view of MIYAO ET AL (US 2013/0037786),
		as applied to claims 18-20 above,
 	and further in view of YEAGER ET AL (US 2011/0267739).
 	YEAGER ET AL ‘739 discloses that it is well known in the art to form polyimide films by: 
• providing a polyimide solution (corresponding to the recited “substantially imidized solution”);

• filtering the polyimide solution to remove insoluble particles;

• casting the polyimide solution to form a film.

(paragraph 0067-0068, etc.)
 	Regarding claims 17, 19, one of ordinary skill in the art would have used conventional solution processing steps such as filtering the polyimide solutions used to form the polyimide films of HE ET AL ‘388 to remove insoluble components in the polyimide solutions prior to casting as suggested by YEAGER ET AL ‘739 in order to minimize the probability of film defects in the cast polyimide film.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	HE ET AL (US 2020/0095388), in view of JO ET AL (US 2017/0190880),
 		as applied to claim 1 above, 
 	and further in view of LIANG (US 2014/0378588).
 	LIANG ‘588 discloses that it is well known in the art to utilize one or more aliphatic diamine(s) (e.g., 1,2-diaminoethane, 1,4-diaminobutane, 1,5-diaminopentane, 1,6-diaminohexane, 1,7-diaminoheptane, 1,8-diaminooctane, etc.), optionally in combination with alicyclic diamines, as part of the diamine component used to produce a polyimide resin capable of producing high transparency, yellowing-resistant, heat-resistant polyimide films.  (e.g., 0003, 0027-0028, etc.)
 	Regarding claim 9, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize known aliphatic diamines as disclosed in LIANG ‘588 as part of the diamine component forming the polyimide resins of HE ET AL ‘388 in order to tailor the mechanical properties (e.g., flexibility, etc.) and/or optical characteristics of the resulting polyimide films for specific applications.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	NODONO ET AL (US 2018/0370207) and NODONO ET AL (US 10,399,310) disclose low yellowness, high tensile modulus polyimide films.
 	NAKAJIIMA ET AL (US 2017/0329062) and HUANG ET AL (US 2012/0095147)  and PARK ET AL (US 2016/0096952) disclose polyimide films containing submicron fillers.
 	TAKASAWA ET AL (US 2013/0178597) and JEOL ET AL (US 2014/0228513) disclose polyimide films derived from aliphatic diamines.
	AMGERMEIER ET AL (US 2006/0270825) disclose precipitation of polyimide resin.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

November 3, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787